AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modifi(ld)                                                              Page 1 of l


                                      UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                           JUDGMENT IN A CRIMINAL CASE
                                      V.                                     (For Offenses Committed On or After November 1, 1987)


                          Veronica Aquino-Dolores                            Case Number: 3:20-mj-20051




REGISTRATION NO. 93622298

THE DEFENDANT:                                                                                              JAN 2 1 2020
 !Zl pleaded guilty to count(s) J._l~of~C~om~pl~a~in~t_ _ _ _ _ _ _ _ _ _-l-____,~~~,i;:i-~•,q;·,Ufi:•                      ·~~bd
 •    was found guilty to count( s)                                                            SOUTHEROl OISTRICT OF CALIFORNIA
                                                                                                                        Oe,PUTY
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                           Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                  1
 •    The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                . I
                                \.1
                               )Zl\TIME SERVED                            • ________ days
IZl   Assessment: $10 WAIVED IZl Fine: WAIVED
IZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the   defendant's possession at the time of arrest upon their deportation or removal.
D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Tuesday, January 21, 2020
                                                                          Date of Imposition of Sentence
               /'""   .
          \'>, () ";'(.).i) l.lt
Received _ _· _ _ _ _ _ __
              DUSM
                                                                          Hiill~OCK
                                                                          UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                     3 :20-mj-20051
